Citation Nr: 1815503	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-28 215A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent prior to November 12, 2013, for service-connected bilateral hearing loss disability.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from March 1961 to April 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO, in pertinent part, continued a 60 percent disabling rating for bilateral hearing loss disability and denied TDIU.   

In September 2014, the RO granted a 100 percent disabling rating for bilateral hearing loss disability effective November 12, 2013; the issue has been recharacterized accordingly.  See AB v. Brown, 6 Vet. App. 35 (1993) (noting that, in a claim for an increased disability rating, the claimaint will generally be presumed to be seeking the maximum benefit allowed by law and regulation and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded). 

In January 2018, the Veteran withdrew his request for hearing before the Board.  Consequently, there remain no outstanding hearing requests.  38 C.F.R. § 20.704(d).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from March 1961 to April 1965.

2.  On March 31, 2015, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran that a withdrawal of the claim of entitlement to TDIU was requested.

3.  On January 17, 2018, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran, through his authorized representative, that a withdrawal of all claims was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran and his authorized representative have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, after receiving the maximum 100 percent schedular rating for his bilateral hearing loss disability,  the Veteran withdrew his claim of entitlement to TDIU.  See March 31, 2015, statement.  Thereafter, the Veteran's representative, clarified that the Veteran wished to withdraw all contentions and cancel his February 2018 Board hearing.  See January 17, 2018, statement.  The Board notes the only other claim pending before the Board at that time was the claim of entitlement to an evaluation in excess of 60 percent prior to November 12, 2013, for service-connected bilateral hearing loss disability.

Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
E. I. VELEZ
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


